                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 In re: Primary Providers of Alabama, Inc.             )      Case No.: 18-83207-CRJ-11
        EIN: xx-xxx9960                                )
                                                       )
                Debtor.                                )      CHAPTER 11


                 DEBTOR’S NOTICE OF AMENDMENT OF SCHEDULES

        COMES NOW the Debtor in the above-styled matter and hereby files amended
 Schedules A/B, D, E/F and Summary of Assets and Liabilities for Non-Individuals consisting of
 22 pages, by substituting the attached amended schedules for those originally filed, pursuant to
 Fed. R. Bankruptcy P. 1009. The specific changes are as follows:

        Schedule A/B Property has been modified
 -to show amended value of accounts receivable
 -to show amended value of other inventory or supplies
 -to show that the property listed in Part 5 is perishable

        Schedule D has been modified
 -to show amended value of claim amount for Bancorp South
 -to remove Bank Independent as a secured creditor and move to Schedule E/F
 -to show amended value of claim amount and amended value of collateral for ServisFirst Bank

         Schedule E/F has been modified
 -to add Bank Independent as an unsecured creditor
 -to remove ServisFirst Bank (number 3.51) as an unsecured creditor
 -to remove ServisFirst Bank (number 3.52) as an unsecured creditor


                                                     /s/Tazewell T. Shepard_________________
                                                     Tazewell T. Shepard

                                                     SPARKMAN, SHEPARD & MORRIS, P.C.
                                                     P.O. Box 19045
                                                     Huntsville, AL 35804
                                                     Tel: (256) 512-9924
                                                     Fax: (256) 512-9938

 I DECLARE UNDER PENALTY OF PERJURY THAT THE ATTACHED AMENDED
 SCHEDULES ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE,
 INFORMATION AND BELIEF.

 Dated: January 28, 2019                        /s/ Jason Allman
                                                Jason Allman




Case 18-83207-CRJ11         Doc 81     Filed 01/28/19 Entered 01/28/19 16:43:51        Desc Main
                                     Document      Page 1 of 22
                                 CERTIFICATE OF SERVICE

         This is to certify that I have this 28th day of January, 2019 served the foregoing upon all
 listed creditors found on the attached Clerk’s Certified Matrix; upon all those persons requesting
 notice in this case, and upon the following listed persons by electronic service through the
 Court’s CM/ECF system and/or by depositing said copies in the U. S. Mail in properly addressed
 envelopes with adequate postage thereon:

        Richard Blythe, Esquire
        Office of the Bankruptcy Administrator
        P. O. Box 3045
        Decatur, AL 35602

                                                      /s/Tazewell T. Shepard
                                                      Tazewell Shepard




Case 18-83207-CRJ11        Doc 81     Filed 01/28/19 Entered 01/28/19 16:43:51            Desc Main
                                    Document      Page 2 of 22
 Fill in this information to identify the case:

 Debtor name            Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ALABAMA

 Case number (if known)               18-83207
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                     0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           172,559.61

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           172,559.61


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           480,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           885,917.33


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,365,917.33




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy


         Case 18-83207-CRJ11                                        Doc 81            Filed 01/28/19 Entered 01/28/19 16:43:51                                                              Desc Main
                                                                                    Document      Page 3 of 22
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-83207
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                             $200.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    ServisFirst Bank                                         Checking                     9316                                       $616.55




           3.2.    ServisFirst Bank                                         Checking                     0249                                             $9.88




           3.3.    Bancorp South                                            Checking                     5587                                     $4,371.76




           3.4.    Bancorp South                                            Checking                     5579                                     $1,644.87




           3.5.    PNC Bank                                                 Business General             7976                                    $15,153.85




           3.6.    PNC Bank                                                 Business Savings             7984                                     $4,602.70



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


         Case 18-83207-CRJ11                            Doc 81         Filed 01/28/19 Entered 01/28/19 16:43:51                       Desc Main
                                                                     Document      Page 4 of 22
 Debtor           Primary Providers of Alabama, Inc.                                           Case number (If known) 18-83207
                  Name



 4.        Other cash equivalents (Identify all)


           4.1.     HFM lease deposit                                                                                                  $27,000.00




 5.        Total of Part 1.                                                                                                         $53,599.61
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Huntsville Utilities                                                                                                 $4,000.00




           7.2.     Madison Water                                                                                                        $1,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                          $5,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            373,000.00   -                        313,150.00 = ....                $59,850.00
                                              face amount                        doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                         $59,850.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81         Filed 01/28/19 Entered 01/28/19 16:43:51                  Desc Main
                                                                     Document      Page 5 of 22
 Debtor         Primary Providers of Alabama, Inc.                                               Case number (If known) 18-83207
                Name


        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Lab materials and
           injections                                 Illegal to re-sell                 $30,000.00                                              $100.00




 23.       Total of Part 5.                                                                                                                  $100.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Basic office furniture and equipment                                          $10,000.00                                          $10,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81         Filed 01/28/19 Entered 01/28/19 16:43:51                     Desc Main
                                                                     Document      Page 6 of 22
 Debtor         Primary Providers of Alabama, Inc.                                            Case number (If known) 18-83207
                Name


 43.       Total of Part 7.                                                                                                               $10,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease of business
                     premises at 1878 Jeff
                     Road #G, Huntsville,
                     AL 35806, through
                     January, 2020.
                     Debtor's monthly
                     lease payment is
                     $3,138.11.                           Lease                             $0.00                                                   $0.00


           55.2.     Lease of business
                     premises at 12205
                     County Line Road,
                     #B. Madison AL,
                     through November,
                     2021. Debtor's
                     monthly lease
                     payment is
                     $15,972.19.                                                            $0.00                                                   $0.00




 56.       Total of Part 9.                                                                                                                     $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81         Filed 01/28/19 Entered 01/28/19 16:43:51                   Desc Main
                                                                     Document      Page 7 of 22
 Debtor         Primary Providers of Alabama, Inc.                                            Case number (If known) 18-83207
                Name


               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            allmanfamilymedicine.com
            heritagefamilymedicine.com                                                     $10.00                                               $10.00



 62.        Licenses, franchises, and royalties
            EMR software licenses                                                      Unknown                                              Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $10.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81         Filed 01/28/19 Entered 01/28/19 16:43:51                  Desc Main
                                                                     Document      Page 8 of 22
 Debtor         Primary Providers of Alabama, Inc.                                           Case number (If known) 18-83207
                Name

           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Cause of action against former employee., Dr. Nancy
           White. Case is current is currently in arbitration. Dr.
           White is represented by J. Matthew Stephens, Esq.,
           Methvin Terrell Yancey Stephens & Miller, PC, 2201
           Arlington Avenue South, Birmingham, AL 35205                                                                              $44,000.00
           Nature of claim         Lawsuit - Breached
                                   Employment Agreement
           Amount requested                         $44,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                       $44,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81         Filed 01/28/19 Entered 01/28/19 16:43:51                Desc Main
                                                                     Document      Page 9 of 22
 Debtor          Primary Providers of Alabama, Inc.                                                                  Case number (If known) 18-83207
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $53,599.61

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $5,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $59,850.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                    $100.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                         $10.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $44,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $172,559.61           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $172,559.61




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy


         Case 18-83207-CRJ11                                Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                                  Desc Main
                                                                  Document    Page 10 of 22
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)             18-83207
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Bancorp South                                  Describe debtor's property that is subject to a lien                 $410,000.00                 $69,000.00
       Creditor's Name                                Basic office furniture and equipment
       401 Franklin Street
       Huntsville, AL 35801
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/07/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.



 2.2   ServisFirst Bank                               Describe debtor's property that is subject to a lien                   $70,000.00                $70,000.00
       Creditor's Name                                Basic office furniture and equipment
       850 Shades Creek
       Parkway, Ste. 200
       Birmingham, AL 35209
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       04/09/2014                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                         Desc Main
                                                              Document    Page 11 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                 Case number (if know)         18-83207
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $480,000.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                       Desc Main
                                                              Document    Page 12 of 22
 Fill in this information to identify the case:

 Debtor name         Primary Providers of Alabama, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)           18-83207
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           Alabama Department of Revenue                             Check all that apply.
           Income Tax Division                                          Contingent
           P.O. Box 327460                                              Unliquidated
           Montgomery, AL 36132                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           AAdvantage Aviator Mastercard                                               Contingent
           Card Services                                                               Unliquidated
           P.O. Box 60517                                                              Disputed
           City of Industry, CA 91716
                                                                                   Basis for the claim:     Notification Purposes Only
           Date(s) debt was incurred
           Last 4 digits of account number      0302                               Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           American Proficiency Institute                                              Contingent
           Dept. 9526                                                                  Unliquidated
           P.O. Box 30516                                                              Disputed
           Lansing, MI 48909-8016
                                                                                   Basis for the claim:     Notification Purposes Only
           Date(s) debt was incurred
           Last 4 digits of account number      3026                               Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   41543                                           Best Case Bankruptcy


          Case 18-83207-CRJ11                           Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                                       Desc Main
                                                              Document    Page 13 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,760.60
          Anda, Inc.                                                            Contingent
          P.O. Box 930219                                                       Unliquidated
          Atlanta, GA 31193-0219
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       2622
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          AnswerTel of Athens                                                   Contingent
          216 S. Marion Street                                                  Unliquidated
          Suite D                                                               Disputed
          Athens, AL 35611
                                                                             Basis for the claim:    Notification Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       1148                         Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Audit MicroControls                                                   Contingent
          P.O. Box 3369                                                         Unliquidated
          Eatonton, GA 31024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account
          number Primary Providers              of Alabama                   Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $329,000.00
          Bancorp South                                                         Contingent
          P.O. Box 789                                                          Unliquidated
          Tupelo, MS 38802
                                                                                Disputed
          Date(s) debt was incurred      11/18/2016
                                                                             Basis for the claim:    2016 Line of Credit
          Last 4 digits of account number     2118
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $69,102.37
          Bancorp South                                                         Contingent
          P. O. Box 789                                                         Unliquidated
          Tupelo, MS 38802
                                                                                Disputed
          Date(s) debt was incurred      11/18/2016
                                                                             Basis for the claim:    2016 Loan
          Last 4 digits of account number     2246
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Bank Independent                                                      Contingent
          P.O. Box 5000                                                         Unliquidated
          Sheffield, AL 35660
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Beckman Coulter, Inc.                                                 Contingent
          Mail Code 42-B06                                                      Unliquidated
          P.O. Box 189015                                                       Disputed
          Miami, FL 33196
                                                                             Basis for the claim:    Notification Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       80US                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 14 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Beckman Coulter, Inc.                                                 Contingent
          Dept. CH 10164                                                        Unliquidated
          Palatine, IL 60044                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       6062
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,558.02
          Bio-Rad Laboratories                                                  Contingent
          P.O. Box 849740                                                       Unliquidated
          Los Angeles, CA 90084-9740
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       7143
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $75,900.00
          Blue Cross and Blue Shield of Alabama                                 Contingent
          P.O. Box 360387                                                       Unliquidated
          Birmingham, AL 35236-0387
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       9999
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Cintas Corp. #241                                                     Contingent
          P.O. Box 630910                                                       Unliquidated
          Cincinnati, OH 45263-0910                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       3792
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,381.00
          Citi COSTCO                                                           Contingent
          P.O. Box 9001016                                                      Unliquidated
          Louisville, KY 40290-1016
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       8638
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $25,000.00
          Comphealth Associates, Inc.                                           Contingent
          CHG Healthcare Services, Inc.                                         Unliquidated
          7259 S. Bingham June Boulevard
                                                                                Disputed
          Midvale, UT 84047
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $833.00
          Doctors Exchange                                                      Contingent
          P.O. Box 1330                                                         Unliquidated
          Madisonville, LA 70447
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1396
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 15 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Employment Screening Services
          Dept. K                                                               Contingent
          P.O. Box 830520                                                       Unliquidated
          Birmingham, AL 35283                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Notification Purposes Only
          Last 4 digits of account
          number Primary Providers              of Alabama                   Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Evoqua Water Technologies LLC                                         Contingent
          26563 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       2705
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $144.06
          Finao Solutions                                                       Contingent
          2006 Franklin Street                                                  Unliquidated
          Suite 201
                                                                                Disputed
          Huntsville, AL 35801
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       HFM                          Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,031.00
          Henry Schein, Inc.                                                    Contingent
          Dept CH 14125                                                         Unliquidated
          Palatine, IL 60055-4125
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       0802
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $83,702.97
          Henry Schein, Inc.                                                    Contingent
          Dept CH 10241                                                         Unliquidated
          Palatine, IL 60055-0241
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8708
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Horiba Medical                                                        Contingent
          P.O. Box 512936                                                       Unliquidated
          Los Angeles, CA 90051-0936                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       0899
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10.00
          Huntsville Utilities                                                  Contingent
          112 Spragins Street                                                   Unliquidated
          Huntsville, AL 35801
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2104
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 16 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Jani-King SV Region                                                   Contingent
          P.O. Box 6247                                                         Unliquidated
          Huntsville, AL 35824                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4013
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Lioce Group                                                           Contingent
          2950 Drake Avenue                                                     Unliquidated
          Huntsville, AL 35805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       1854
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $100.00
          Lynda Hall Tax Collector                                              Contingent
          Madison County Courthouse                                             Unliquidated
          100 Northside Sq
                                                                                Disputed
          Huntsville, AL 35801
          Date(s) debt was incurred
                                                                             Basis for the claim:    Personal property tax for Heritgage Family Medicine
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $13,392.58
          McKesson Medical Surgical                                             Contingent
          P.O. Box 660266                                                       Unliquidated
          Dallas, TX 75266-0266
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1454
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,890.65
          MDA Professional Group                                                Contingent
          P.O. Box 11407                                                        Unliquidated
          Birmingham, AL 35246-0440
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,469.10
          Medbill                                                               Contingent
          3409 Vestavia Circle                                                  Unliquidated
          Decatur, AL 35603
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       Allman Fam Med
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Medical Systems                                                       Contingent
          459 James Road                                                        Unliquidated
          Hampton Cove, AL 35763                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4306
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 17 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Merck Sharp & Dohma Corp.                                             Contingent
          P.O. Box 5254                                                         Unliquidated
          Carol Stream, IL 60197-5254                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4186
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Merge Healthcare                                                      Contingent
          P.O. Box 205824                                                       Unliquidated
          Dallas, TX 75320-5824                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       5698
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Methvin Terrell                                                       Contingent
          2201 Arlington Avenue                                                 Unliquidated
          Birmingham, AL 35205
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $772.69
          Mirion Technologies                                                   Contingent
          P.O. Box 101301                                                       Unliquidated
          Pasadena, CA 91189-0005
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       6802
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,862.39
          Moore Medical                                                         Contingent
          P.O. Box 99718                                                        Unliquidated
          Chicago, IL 60696
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       9003
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $955.00
          Ocaria                                                                Contingent
          600 Blvd South SW                                                     Unliquidated
          Suite 305
                                                                                Disputed
          Huntsville, AL 35802-2113
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       Heritage Family              Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $19,021.00
          Ocaria                                                                Contingent
          600 Blvd South SW                                                     Unliquidated
          Suite 305
                                                                                Disputed
          Huntsville, AL 35802-2113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       Allman Family                Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 18 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $100.00
          Orkin                                                                 Contingent
          1035 Putman Drive NW                                                  Unliquidated
          Suite F
                                                                                Disputed
          Huntsville, AL 35816
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       9680                         Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $100.00
          Pfizer                                                                Contingent
          P.O. Box 100539                                                       Unliquidated
          Atlanta, GA 30384-0539
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       9134
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Pfizer                                                                Contingent
          P.O. Box 100539                                                       Unliquidated
          Atlanta, GA 30384-0539                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       6614
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Pitney Bowes                                                          Contingent
          P.O. Box 371896                                                       Unliquidated
          Pittsburgh, PA 15250-7896                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       8240
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Pitney Bowes                                                          Contingent
          P.O. Box 371896                                                       Unliquidated
          Pittsburgh, PA 15250-7896                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       8774
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Radiation Detection Co.                                               Contingent
          3527 Snead Drive                                                      Unliquidated
          Georgetown, TX 78626                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9016
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $312.00
          Radiology of Huntsville                                               Contingent
          2006 Franklin Street                                                  Unliquidated
          Suite 200
                                                                                Disputed
          Huntsville, AL 35801
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       Heritage                     Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 19 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,630.31
          Redstone FCU                                                          Contingent
          220 Wynn Dr NW                                                        Unliquidated
          Huntsville, AL 35893
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       6499
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $14,000.00
          Redstone Federal Credit Union                                         Contingent
          220 Wynn Drive                                                        Unliquidated
          Huntsville, AL 35893
                                                                                Disputed
          Date(s) debt was incurred 1/2010
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number 6499
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Ricoh USA, Inc.                                                       Contingent
          P.O. Box 532530                                                       Unliquidated
          Atlanta, GA 30353-2530                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       4747
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          RJYoung                                                               Contingent
          MSC7511                                                               Unliquidated
          P.O. Box 415000                                                       Disputed
          Nashville, TN 37241-7511
                                                                             Basis for the claim:    Notification Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       7601                         Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $20,404.77
          Sanofi Pasteur Inc                                                    Contingent
          12458 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       8542
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $25,703.09
          Sanofi Pasteur, Inc.                                                  Contingent
          12458 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1536
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $16,069.08
          Servis Biz Card Services                                              Contingent
          P.O. Box 84070                                                        Unliquidated
          Columbus, GA 31908-4070
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       1504
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 20 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $473.98
          Shred-It                                                              Contingent
          28883 Network Place                                                   Unliquidated
          Chicago, IL 60673-1288
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       3624
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,556.65
          Sirote                                                                Contingent
          P.O. Box 55509                                                        Unliquidated
          Birmingham, AL 35255-5509
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account
          number Allman Fam            Medicine                              Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $18,197.00
          SonoDynamics                                                          Contingent
          4800 Whitesburg Drive                                                 Unliquidated
          Suite 30-185
                                                                                Disputed
          Huntsville, AL 35802
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       AFM                          Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,405.75
          Stericycle Stericycle ComSol                                          Contingent
          26604 Network Place                                                   Unliquidated
          Chicago, IL 60673
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
          Last 4 digits of account number       0196
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,244.27
          Stericycle, Inc.                                                      Contingent
          P.O. Box 6582                                                         Unliquidated
          Carol Stream, IL 60197-6582
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0854
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Stericycle, Inc.                                                      Contingent
          P.O. Box 6582                                                         Unliquidated
          Carol Stream, IL 60197-6582                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       2014
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Stericycle, Inc.                                                      Contingent
          P.O. Box 6582                                                         Unliquidated
          Carol Stream, IL 60197-6582                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
          Last 4 digits of account number       0976
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                            Desc Main
                                                              Document    Page 21 of 22
 Debtor       Primary Providers of Alabama, Inc.                                                      Case number (if known)            18-83207
              Name

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $86,800.00
           The Hartford                                                         Contingent
           P.O. Box 660916                                                      Unliquidated
           Dallas, TX 75266-0916
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
           Last 4 digits of account number      5112
                                                                             Is the claim subject to offset?        No      Yes

 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           West Interactive Services Corp                                       Contingent
           700 14th Street                                                      Unliquidated
           Denver, CO 80256-0001                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notification Purposes Only
           Last 4 digits of account number      5944
                                                                             Is the claim subject to offset?        No      Yes

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $17,000.00
           West Madison Professional Plaza LLC                                  Contingent
           100 Springton Drive                                                  Unliquidated
           Madison, AL 35758
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid Rent
           Last 4 digits of account number      Heritage
                                                                             Is the claim subject to offset?        No      Yes

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $8,034.00
           Wilicam, Inc. dba Vanguard Cleaning                                  Contingent
           3755 Corporate Woods Drive                                           Unliquidated
           Birmingham, AL 35242
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Open Account
           Last 4 digits of account number      HFM
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       David Schwartz, Esq.
           Zarzaur & Schwartz, P.C.                                                                   Line     3.21
           P.O. Box 11366
                                                                                                             Not listed. Explain
           Birmingham, AL 35202

 4.2       Peter Loftis Lowe, Jr., Esq.
           P.O. Box 2153                                                                              Line     3.61
           Huntsville, AL 35804
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     885,917.33

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        885,917.33



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy


        Case 18-83207-CRJ11                             Doc 81 Filed 01/28/19 Entered 01/28/19 16:43:51                                              Desc Main
                                                              Document    Page 22 of 22
